Citation Nr: 1111078	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 2003 to July 2003 and from August 2004 to November 2005, with an additional two months and 12 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in pertinent part, denied service connection for a skin disorder.

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is needed for the Veteran's claim.  According to the Veteran's DD 214 and personnel records from his second period of active duty, he had service in Iraq and Kuwait and received the Iraq Campaign Medal.  Thus, his service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.  

According to post-service medical records, the Veteran first sought treatment for a skin disorder in February 2006, within only a few months from discharge from service.  Several diagnoses have been provided including ringworm in February 2006; infected eczematoid dermatitis, etiology unclear in March 2006; subacute eczematous dermatitis with abundant eosinophils in May 2006; contact dermatitis in June 2006; chronic eczematous dermatitis in November 2007, and chronic psoriasiform dermatitis in March 2010.  No etiology as to any of these diagnosed skin disorders has been provided.  

At the February 2011 hearing, the Veteran's representative observed that no clear diagnosis had been provided that accounted for the Veteran's skin symptomatology.  Thus, the issue of service connection as due to an undiagnosed illness has been raised.  Furthermore, the Veteran has indicated that he believes that his skin symptoms are the result of service in Iraq.  See September 2009 Substantive Appeal.  

In this regard, the Board notes that an undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2010).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (emphasis added).  

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.

With regard to the listed presumptive diseases, service connection is warranted even though there is no evidence of such disease during the applicable period of active service.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  The remaining diseases must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  Id.

However, compensation shall not be paid for a chronic disability and/or a listed presumptive disease (i) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  Id.

Because the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War, has skin symptomatology to which no clear diagnosis has been provided (which is a sign or symptom of an undiagnosed illness), and has since raised the issue of service connection for an undiagnosed illness (which has not been adjudicated by the RO), the Board finds that a remand is necessary for the claim for service connection for a skin disorder to be readjudicated with consideration as a manifestation of an undiagnosed illness.  Specifically, the Veteran should be afforded a VA examination to determine if he has an undiagnosed illness manifested by skin symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to an examination, the Board observes that a biopsy in March 2010 showed no evidence of leishmaniasis.  However, in light of the amendment adding visceral leishmaniasis as a disease for which presumption of service connection is warranted, if a VA examination reveals that the Veteran does in fact have visceral leishmaniasis, then service connection on a presumptive basis should be considered.  Further, in light of the evidence of dermatological treatment shortly after service discharge, the examination conducted pursuant to this remand should include an opinion from the examiner as to whether any currently diagnosed chronic skin disorder originated in, or is otherwise related to, such service.  

Additionally, the Veteran testified that he sought treatment from various providers for his skin symptoms.  The record includes VA treatment records from the VA Medical Center (VAMC) in Des Moines, Iowa dated through October 2010, and private treatment records from Mercy Medical Center dated through March 2010.  On remand, treatment records from the Des Moines, Iowa VAMC since October 2010 should be obtained, as well as any additional private treatment records identified by the Veteran.

Further review of the claims folder indicates that the Veteran was furnished a Veterans Claims Assistance Act of 2000 (VCAA) notice letter in February 2008.  As that document, however, did not include a discussion of the information and evidence necessary to substantiate the undiagnosed illness portion of this claim, a corrective VCAA notification letter should be issued to the Veteran on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA letter with regard to the claim for service connection for a skin disorder, to include as a result of an undiagnosed illness.  Of particular importance to the Board in this matter is that the correspondence furnished to the Veteran include a discussion of the information and evidence necessary to support this claim as a result of undiagnosed illnesses.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service skin treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Des Moines, Iowa since October 2010 and from Mercy Medical Center since March 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic skin disorder that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

For any chronic skin disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  In expressing this opinion, the examiner should address the continuity (including frequency) of the Veteran's skin complaints.  

If the Veteran's skin complaints cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to service connection for a skin disorder, to include as a result of an undiagnosed illness.  [If visceral leishmaniasis is diagnosed, then consideration should be given on a presumptive basis as well.]  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


